UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22342 2009 Dole Food Automatic Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 633 West 5th Street, 24th Floor, LM-CA T24T, Los Angeles, CA90071 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 633 West 5th Street, 24th Floor, LM-CA T24T, Los Angeles, CA90071 (Name and address of agent for service) (213) 615-6043 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. 2009 Dole Food Automatic Common Exchange Security Trust Annual Report Financial Statements as of and for the year ended December 31, 2010 Table of Contents Allocation of Portfolio Assets…………… 1 Financial Statements: Schedule of Investments…………… 2 Statement of Assets and Liabilities…………… 3 Statement of Operations…………… 4 Statement of Changes in Net Assets……………. 5 Statement of Cash Flows…………… 6 Financial Highlights…………… 7 Notes to Financial Statements…………… 8 Report of Independent Registered Public Accounting Firm…………… 12 Additional Information…………… 13 Trustees and Officers……………. 14 1 2009 Dole Food Automatic Common Exchange Security Trust Schedule of Investments December 31, 2010 Maturity Par Amortized Security Description Date Value Cost Fair Value Stripped United States Treasury Notes - 11.05%* Stripped United States Treasury Note 02/15/2011 Stripped United States Treasury Note 08/15/2011 Stripped United States Treasury Note 02/15/2012 Stripped United States Treasury Note 08/15/2012 Total Stripped United States Treasury Notes United States Treasury Bills - 1.58%* United States Treasury Bill 01/27/2011 Total United States Treasury Bills Forward Purchase Contract - 87.37%* D. Murdock Living Trust / 2009 Dole Food Automatic Common Exchange Security Trust Purchase Agreement Total Forward Purchase Contracts Total Investments - 100.00%* $ 270,265,860 Other Assets in Excess of Liabilities - 0.00%* TOTAL NET ASSETS - 100.00%* Footnotes *Percentages are stated as a percent of net assets. The accompanying Notes to Financial Statements are an integral part of these statements. 2 2009 Dole Food Automatic Common Exchange Security Trust Statement of Assets and Liabilities December 31, 2010 Assets: Investments in U.S. Treasury Securities, at Fair Value (Cost $41,690,557) $ Investment in Forward Purchase Contract, at Fair Value (Cost $228,575,303) Total Investments Cash Total Assets Net Assets $ Net Assets Consist of: $0.875 Trust Automatic Common Exchange Securities ("TRACES"), No Par Value; 24,000,000 Shares Issued and Outstanding $ Accumulated Net Investment Income Net Unrealized Appreciation on Investments Net Assets $ Net Asset Value per TRACES Share $ The accompanying Notes to Financial Statements are an integral part of these statements. 3 2009 Dole Food Automatic Common Exchange Security Trust Statement of Operations For the year ended December 31, 2010 For the year ended December 31, 2010 Investment Income Interest Income $ Total Investment Income Net Investment Income Net Change in Unrealized Appreciation on Investments Net Increase in Net Assets Resulting from Operations $ The accompanying Notes to Financial Statements are an integral part of these statements. 4 2009 Dole Food Automatic Common Exchange Security Trust Statement of Changes in Net Assets For the year ended December 31, 2010 and for the period from October 28, 2009 through December 31, 2009 For the year ended December 31, 2010 For the period from October 28, 2009(1) through December 31, 2009 Change in Net Assets Resulting from Operations: Net Investment Income $ $ Net Change in Unrealized Appreciation on Investments Net Increase in Net Assets Resulting from Operations Distributions Paid to TRACES Holders: Net Investment Income - Return of Capital to TRACES Holders - Change in Net Assets from Distributions Paid to TRACES Holders - Change in Net Assets Resulting from Capital Transactions: Gross Proceeds from the Sale of TRACES - Selling Commissions - ) Net Increase in Net Assets Resulting from Capital Transactions - Net Increase in Net Assets Net Assets, Beginning of Period Net Assets, End of Period (Including $126,084 and $36,126 in Undistributed Net Investment Income, respectively) $ $ (1)Commencement of operations. The accompanying Notes to Financial Statements are an integral part of these statements. 5 2009 Dole Food Automatic Common Exchange Security Trust Statement of Cash Flows For the year ended December 31, 2010 For the year ended December 31, 2010 Cash Flows from Operating Activities: Maturity of U.S. Treasury Securities $ Purchases of U.S. Treasury Securities ) Purchases of Forward Purchase Contract - Net Cash Provided by Operating Activities Cash Flows from Financing Activities: Distributions to TRACES Holders ) Net Cash Used in Financing Activities ) Net Increase in Cash Cash - Beginning of Period Cash - End of Period $ Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating Activities: Net Increase in Net Assets Resulting from Operations $ Net Investment Income ) Net Change in Unrealized Appreciation on Investments ) Maturity of U.S. Treasury Securities Purchases of U.S. Treasury Securities ) Net Cash Provided by Operating Activities $ The accompanying Notes to Financial Statements are an integral part of these statements. 6 2009 Dole Food Automatic Common Exchange Security Trust Financial Highlights For the year ended December 31, 2010 and for the period from October 28, 2009 through December 31, 2009 For the year ended December 31, 2010 For the period from October 28, 2009(1) through December 31, 2009 Per Share Operating Performance: Beginning Net Asset Value $ $ Selling Commissions - ) Beginning Net Asset Value, Net of Selling Commission Income From Investment Operations: Net Investment Income - Net Realized and Unrealized Gain on Investments Total Gain from Investment Operations Distributions to TRACES Holders Net Investment Income ) Return of Capital to TRACES Holders ) - Total Distributions ) - Ending Net Asset Value $ $ Supplemental Data and Ratios: Net Assets, End of Period $ $ Total Return % % Ratio of Expenses to Average Net Assets (2) % % Ratio of Net Investment Income to Average Net Assets % % Portfolio Turnover Rate (4) % % (1) Commencement of operations. (2)The Trust is not responsible for any expenses related to its ongoing operations.See Note 3 for additional information. (3)Annualized ratio of net investment income to average net assets as calculated by net investment income divided by the average of net assets upon commencement and at the end of the period. (4) Lower of Purchases or Maturities divided by the average portfolio assets during 2010. The accompanying Notes to Financial Statements are an integral part of these statements. 7 2009 Dole Food Automatic Common Exchange Security Trust NOTES TO FINANCIAL STATEMENTS As of and for the year ended December 31, 2010 and for the period from October 28, 2009 (commencement of operations) through December 31, 2009 1. Organization The 2009 Dole Food Automatic Common Exchange Security Trust ("Trust") was established on October 22, 2009 and is registered as a non-diversified, closed-end investment company under the Investment Company Act of 1940, as amended (the "Act"). The Trust commenced operations on October 28, 2009.In October 2009, the Trust sold $0.875 Trust Issued Automatic Common Exchange Securities ("TRACES") to qualified institutional buyers in reliance on Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”). The TRACES have not been registered for offering under the Act.The Trust used the net offering proceeds to purchase a portfolio comprised of U.S. Treasury Bills, stripped U.S. Treasury securities and to pay the purchase price for a forward purchase contract (the “Contract”) for shares of common stock of Dole Food Company, Inc. ("DFCI"), a Delaware corporation, with an existing shareholder (the “Seller”) of DFCI. Under the terms of the Contract, at the Seller’s discretion, the Trust will exchange each TRACES for either (i) between 0.8333 of a share and 1.000 share of DFCI common stock, or (ii) cash equal to the value of the shares of DFCI common stock on the Exchange Date, November 1, 2012. The Trust will thereafter terminate. The Trust has entered into an Administration Agreement with U.S. Bank National Association (the "Administrator") to provide administrative services to the Trust. 2. Significant Accounting Policies A. Basis of Accounting The accompanying financial statements of the Trust have been prepared on an accrual basis in conformity with U.S. generally accepted accounting principles (U.S. GAAP). B. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. C. Investment Valuation The Trust will use the following valuation methods to determine either current market value for investments for which market quotations are available, or if not available, the fair value, as determined in good faith pursuant to such policies and procedures approved by the Trust’s Board of Trustees (“Board of Trustees”) from time to time.The valuation of the portfolio securities of the Trust currently includes the following processes: (i) the U.S. Treasury securities held by the Trust will be valued at the mean between the last current bid and asked prices or, if quotations are not available, as determined in good faith by the Board of Trustees, (ii) short-term investments having an original maturity of 60 days or less will be valued at cost with accrued interest or discount earned included in interest receivable, and (iii) the Contract will be valued using a market based approach on the basis of the bid price received by the Trust for the Contract, or any portion of the Contract covering not less than 1,000 shares, from an independent broker-dealer firm unaffiliated with the Trust to be named by the Board of Trustees who is in the business of making bids on financial instruments similar to the Contract and with comparable terms, or if such a bid quotation is not available, as determined in good faith by the Board of Trustees. In order to determine the Contract fair value at December 31, 2010, the Trust engaged an independent broker-dealer with sufficient expertise in valuing this type of Contract.The broker-dealer developed the fair value of the Contract using a combination of long and short positions and call and put options on the value Dole common stock, together with a zero-coupon bond. 8 D. Security Transactions and Investment Income Securities transactions are accounted for as of the date the securities are purchased and sold (trade date).Interest income is recorded as earned and includes accrual of discount.Unrealized gains and losses are accounted for on the specific identification method.Amortized cost valuation represents cost, adjusted for a proportional increase or decrease in value due to the discount or premium until maturity. E. Forward Purchase Contract On October 28, 2009, the Trust entered into the Contract, which is a derivative instrument, with the Seller and paid to the Seller $228,575,303 in connection therewith.Pursuant to this Contract, the Seller is obligated to deliver to the Trust a specified number of shares of DFCI common stock on November 1, 2012 (the "Exchange Date") so as to permit the holders of the TRACES to exchange on the Exchange Date each of their shares of TRACES for between 0.8333 of a share and 1 share of DFCI common stock or cash equal to the value of these shares on this date. At December 31, 2010, the Contract had the following value: Forward Contract Exchange Date Cost of Contract Contract Fair Value Net Unrealized Appreciation Seller - David H. Murdock Living Trust 11/01/2012 The cost and value of the Contract are included in investments, at fair value in the Statement of Assets and Liabilities.The net change in unrealized appreciation in the Statement of Operations is included in the net unrealized appreciation on investments in the Statement of Assets and Liabilities. The Seller’s obligation under the Contract is collateralized by shares of DFCI common stock which are being held in the custody of the Trust’s Custodian, U.S. Bank National Association.At December 31, 2010, the Custodian held 24,000,000 shares of DFCI common stock with an aggregate value of $324,240,000. 3. Recently Issued and Adopted Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, Improving Disclosures about Fair Value Measurements.ASU 2010-06 amends Accounting Standards Codification (ASC) Topic 820, Fair Value Measurements and Disclosures (formerly Statement 157), and requires additional disclosures about fair value measurements including amounts of and reasons for significant transfers between Level1 and Level2 fair value measurements.This ASU also clarified existing disclosure requirements related to the level of disaggregation of fair value measurements for each class of assets and liabilities and requires disclosures about inputs and valuation techniques used to measure fair value for both recurring and nonrecurring Level2 and Level3 measurements.In addition, this ASU further requires an entity to present disaggregated information about activity in Level3 fair value measurements on a gross basis, rather than as one net amount.ASU 2010-05 is effective for interim and annual periods beginning after December15, 2010.As this newly issued ASU only requires enhanced disclosure, the adoption of this ASU did not impact the net assets or the results of the Trust’s operations and will not affect them in the future.Additionally, the Trust did not have any significant transfers between Level1 or Level2 fair value measurements during the years ended December 31, 2010 and 2009. In February 2010, the FASB issued ASU 2010-09, Amendments to Certain Recognition and Disclosure Requirements.ASU 2010-09 amends ASC Topic 855, Subsequent Events (formerly Statement 165), removing the requirement to disclose the date through which an entity has evaluated subsequent events.ASU 2010-09 is effective for interim and annual periods beginning after June 15, 2010.As this newly issued ASU only amends the required disclosures, the adoption of this ASU did not impact the net assets or the results of the Trust’s operations and will not affect them in the future. 4. Expenses The Seller has taken on the responsibility to pay all fees and expenses relating to the offering and operation of the Trust including, but not limited to, organizational costs, offering costs, trustee fees, and administration fees.The Trust is not responsible for any fees associated with the Trust’s ongoing operations.During the year ended December 31, 2010, the Seller paid fees and expenses totaling $375,964 on behalf of the Trust. 9 5. Distributions TRACES holders are entitled to receive distributions from the maturity of U.S. Treasury Bills and U.S. Treasury Strips of $0.21875 per quarter (except for the first distribution on February 1, 2010 which was $0.22604), payable quarterly which commenced February 1, 2010.Distributions to TRACES holders for the years ended December 31, 2010 and December 31, 2009 were $21,175,000 and $0, respectively. 6. Income Taxes The Trust is not an association taxable as a corporation for Federal or State income tax purposes; accordingly, no provision is required for such taxes.Specifically, the Trust is a grantor trust under the U.S. federal and State income tax laws and as such, TRACES holders will be treated as if each holder owns directly its proportionate share of the assets held by the Trust. As of December 31, 2010, gross unrealized appreciation of investments, based on cost for Federal income tax purposes, aggregated $61,601,872, all of which related to appreciated investments.There was no unrealized depreciation of investments for tax purposes.The aggregate cost of investments for Federal income tax purposes was $270,265,860 at December 31, 2010. 7. Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Valuations that are based on other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment spreads, credit risk, etc.) Level 3: Valuations based on significant unobservable inputs that are not corroborated by market data. In cases where the inputs used to measure fair value fall in different levels of the fair value hierarchy, the level disclosed is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2010: Fair Value Measurements at December 31, 2010 Using Quoted Prices in Significant Other Significant Fair Value at Active Markets for Identical Assets Observable Inputs Unobservable Inputs Description December 31, 2010 (Level 1) (Level 2) (Level 3) Other U.S. Treasury Securities $ $ $
